DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/11/2022 wherein claim 1 and 2 have been amended and claim 5 has been cancelled.
Claims 1-4 and 6-12 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 7/11/2022 overcomes the rejection of claims 1-4, 7-13 and 16-19 made by the Examiner under 35 USC 102(a)(1) over Matsuda et al. (US 6977231) evidenced by EntoKey. This rejection has been withdrawn as the references fail to disclose the crosslinking agent as being present in an amount of 2-10% by weight of the solvent.  

Applicants arguments filed 7/11/2022 regarding the rejection of claims 1-4 and 6-19 made by the examiner under 35 USC 103 over Matsuda et al. (US 6977231) in view of Larsen et al. (US 2009/0136651), evidenced by EntoKey is MAINTAINED for the reasons of record in the office action mailed on 4/11/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  None of the references disclose the feature that ‘the crosslinking solution is set so that the cross-linking agent is included in an amount of 2% to 10% (v/v) based on the hyperosmotic agent as the solvent’
In response to A, although the references fail to teach a concentration of the cross-linking agent within a range of 2-10%, the prior art teaches that the cross-linking agent may be present in an amount of 1%. See Matsuda’s Example 2 (see column  14, line 40). In the instant case, the proportions are so close that one skilled in the art would expect the art to behave in a manner similar to that of the claims. Applicant is reminded that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).  


Maintained Rejection, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 6977231; of record) in view of Larsen et al. (US 2009/0136651; of record), evidenced by EntoKey:Hyperosmotic agents (https://entokey.com/hyperosmotic-agents-2/).
Matsuda is directed to the production of collagen materials such as adhesion barriers (see abstract) (see instant claims 11, 12 and 19).
Example 2 discloses s a process of making collagen materials wherein a 5% aqueous collagen solution (distilled water; see column 14, line 25) (see instant claims 3 and 13) is loaded into a syringe and spun therefrom (see column 7, lines 13-15 and column 14, lines 28-37) producing a collagen fiber having a 200 um diameter (see column 14, line 37) (see instant claim 4). The spun collagen is immediately reacted with glutaraldehyde (see instant claims 7 and 16) in a coagulation and cross-linking bath comprising ethanol (see column 14, lines 38-41). The concentration of the crosslinking agent (glutaraldehyde) to the ethanol is about 1% (1% ethanol:99% ethanol) (see column  14, line 40) (see instant claim 1). This process is to last for 4 hours (see column 14, line 41) (see instant claims 8 and 17). It is noted that ethanol is a known hyperosmotic agent (see Entokey evidence). The collagen material was then removed and washed with ethanol (see column 14, lines 44-45) (see instant claim 9) and then dried (see column 14, lines 46-47). Matsuda discloses that low temperature drying, such as vacuum drying and natural drying, is preferred so as not to denature the collagen (see column 5, lines 58-66) (see instant claims 10 and 19). Thus, Matsuda discloses the exact process as recited by instant claims 1 and 2. 
Regarding the concentration of the cross-linking agent being between 2-10% by weight of the hyperosmotic agent (i.e. solvent), the proportions here are so close (1% v 2%) that one skilled in the art would expect the art to behave in a manner similar to that of the claims. Applicant is reminded that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).  
However, Matsuda fails to teach the cross-linking solution as comprising glutaraldehyde and glycerol (as a hyperosmotic agent). 
Larsen is directed to methods of manufacturing hemostatic bandages. It is taught that the solvents used in their manufacture include glycerol and ethanol (see [0043]). Thus, it would have been obvious to use glycerol in the glutaraldehyde solution of Matsuda with a reasonable expectation for success given both were known alternatives to one another. See MPEP 2144.06(II). It is noted that glycerol may serve as both a) solvent and b) hyperosmotic agent. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

New Rejection, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 states, “…and a concentration of the cross-linking solution is a concentration of glutaraldehyde including glycerol as the solvent.” This is unclear because “a concentration” refers to a concentration (twice) but no concentration is provided for a) the solution or b) the glutaraldehyde and glycerol. If, however, this “concentration” is a reference back to the 2-10% of cross-linking previously recited by claim 1, then the claim language should be amended to reflect his. As it currently reads, the limitation is unclear because the concentration of a concentration is circular and provides way of understanding what is being claimed. Clarification is required. The same issue is present for claim 2.

Potentially Relevant Prior Art
Voytik-Harbin et al. (US 2008/0268052)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611